IN BANC.
AFFIRMED. REHEARING DENIED.
This is an appeal from an order entered April 1, 1925, setting aside an order, dated January 20th of the same year, vacating the appointment of a receiver for the defendant corporation and certain proceedings had in reference thereto since December 22, 1924. The appointment was made August 19, 1913, as a result of a suit brought for that purpose by the State of Oregon on the relation of A.M. Crawford as Attorney General and R.A. Watson as Corporation Commissioner of Oregon. The record *Page 374 
discloses that the defendant company filed a demurrer to the complaint in the above suit, but no disposition was made of the same. However, the challenge to the sufficiency of the complaint is immaterial in view of the fact that the company, through its attorney of record, consented to the appointment of the receiver in question. Appellant, who is a stockholder in the company and the substituted defendant herein, urges that the complaint in the suit for the appointment of the receiver failed to allege facts sufficient to have authorized the court so to act, and that all proceedings as above stated had in reference to such receivership are null and void. Substantially the same questions were before this court in State ex rel. Crawford v. Almeda ConsolidatedMines Co., 107 Or. 18 (212 P. 789), and were decided adversely to appellant therein. In that case this court, speaking through Mr. Justice RAND, refused to vacate and set aside the order of appointment of the receiver, and the reasons given for so holding still obtain. We deem it unnecessary to restate the law announced in the case above cited. Suffice it to say, what was said there is controlling here. The decree of the trial court is affirmed.
AFFIRMED. REHEARING DENIED.
BROWN, J., took no part in the consideration of this case. *Page 375